Citation Nr: 1709824	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-13 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bunion of the right great toe.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1976 to February 1977.

These matters came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2014, the Board issued a decision reopening the right great toe claim and remanding it and the psychiatric claim to the RO for additional development.

The Board also reopened and remanded the Veteran's claim of service connection for residuals of frostbite to the hands.  Subsequent to the remand, the RO granted service connection and a 40 percent rating for the hands disability in an August 2015 rating decision.  In a September 2016 rating decision, the RO increased the hands rating to 60 percent, effective December 29, 2015.  As that issue on appeal has been granted in full, it is not presently before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

Although additional evidence, including VA treatment records, was received subsequent to the April 2016 supplemental statement of the case (SSOC), the Board finds that the additional evidence is not pertinent to the claim of service connection for the right great toe condition being decided below.  Thus, a remand for another supplemental statement of the case is not necessary for this claim.  See 38 C.F.R. § 20.1304(c).  The Board notes the additional VA treatment records are related to the Veteran's claim of service connection for a psychiatric condition, to include PTSD, which is being remanded.

The decision below addresses the right great toe claim.  The issue of service connection for a psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran's right great toe bunion existed prior to service and was not aggravated by his active service.


CONCLUSION OF LAW

The criteria for service connection for a right great toe bunion have not been met.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Clear and unmistakable (obvious and manifest) evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Id.

When a pre-existing disorder is noted upon entry to service, service connection may still be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  When a condition is properly found to have been preexisting, the presumption of aggravation provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.

A temporary or intermittent flare-up of a preexisting disease does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Facts and Analysis

The Veteran contends that his right great toe condition, which was preexisting to service, was aggravated by service.  He indicated the combat boots he wore in service, as well as the activities required of him increased his bunion problems.

The Veteran's service treatment records (STRs) confirm that he had a preexisting right foot condition, including more narrowly a right great toe bunion.  The December 1976 enlistment examination indicated mild pes planus and mild hallux valgus.  General internet research reflects that the more familiar non-expert expression for hallux valgus in "bunion."  See, e.g., https://www.uptodatecom/contents/hallux-valgus-deformity-bunion (visited Mar. 20, 2017).  As a right great toe bunion was "noted" upon entry into service, this claim is reviewed for in-service aggravation.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Board notes that the Veteran was medically separated from service due, in part, to his right foot condition in February 1977.  The Medical Board proceedings in January 1977 included the Veteran's complaint of pain over the right great toe.  Examination showed a bunion of the right great toe with tenderness.  A line of duty determination was that the bunion existed prior to service.

Another determination in the STRs was that the disability was not aggravated by active duty, although it is unclear if this finding only pertained to a right forearm scar that was also being evaluated.  Nevertheless, the determination was made by marking a box with an "X," which, without more explanation, cannot itself serve as clear and unmistakable evidence rebutting the presumption of aggravation if there was an increase in severity.  See, e.g., Horn v. Shinseki, 25 Vet. App .231 (2012).

There is no more relevant evidence in the Veteran's STRs.  He filed a claim subsequent to service, although he did not reference the right great toe bunion.  Nevertheless, the RO sua sponte denied service connection in a June 1977 rating decision as discussed in the February 2014 decision.

Post-service treatment for the Veteran's right foot includes an August 2007 VA treatment record noting painful bunions and that the Veteran was very concerned about his feet.  A December 2009 VA treatment record noted the Veteran's reports of pain beginning in 1976 while wearing combat boots, marching, walking and running.  The Veteran indicated that he dealt with the pain and self-treated it with aspirin, Advil, bigger shoes and foot soaks.  An August 2010 VA treatment record noted that hallux abductovalgus with bunion deformities are usually genetic, but can also occur from other conditions such as trauma or arthritis, or be aggravated with shoe gear.  However, the physician stated she would need to review the Veteran's military records to determine if he was complaining of bunions at that time.  She indicated if there was not trauma during basic training, then the bunions are most likely genetic and not caused by military uniform or training but were instead service aggravated.

The Veteran was also afforded two VA examinations related to the right foot claim.  The first was in September 2009 in which the examiner noted large bunions bilaterally with the right being particularly erythematous and tender.  He noted mild bilateral hallux valgus.  He concluded the Veteran's right foot bunion was a preexisting condition prior to service and was not caused by or aggravated by his military service.  He stated the Veteran served a total of three months in service and thereafter was medically boarded.

As noted, the Board remanded the right foot claim in February 2014.  The Board requested additional medical records, as well as an opinion to determine whether the right big toe bunion was aggravated, or increased in severity, by the Veteran's service.  An additional August 2015 VA examination was provided in which the Veteran reported pain in his bunions, including aching, throbbing and pain when he walks.  The examiner similarly diagnosed hallux valgus and bunion deformity with mild degenerative changes of the right great toe MTP joint.

With regard to aggravation, the examiner concluded the condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  She stated the Veteran had in-service pain over the right great toe due to a painful bunion and after three months he was discharged for medical conditions, including the right foot bunion.  She noted he did not seek treatment thereafter for his bunions until 2007.  This treatment, she stated, was due to the natural progression of the condition as seen in his x-ray and examination, and less likely as not due to an aggravation which occurred during his short time in the service.

The Board notes the Veteran also submitted lay evidence in support of his claim, including a December 2015 statement in which he indicated he had problems with his bunion condition in service and continued to have problems thereafter.  He stated his complaints are confirmed by his service records.  Further, a December 2016 appellate brief was submitted in which the Veteran's representative indicated that the Veteran served 90 days and was discharged, in part due to his bunion.  He noted that common sense should support that 90 days of wearing Army combat boots, over 10 hours per day and performing duties, such as running, jogging and low crawling supports that the Veteran's bunion condition was aggravated by service.

In light of the August 2015 VA examination and opinion, and in consideration of the other evidence of record, the Board finds that the most probative evidence does not show an increase in severity of the Veteran's preexisting right great toe bunion during his three months of active service.  

The Board accords great probative weight to the August 2015 VA examiner's opinion.  The examiner provided a thorough rationale and based her conclusions on a review of the record, the recent x-ray and an examination of the Veteran's condition.  She offered clear conclusions with reliance on the supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, even presently, the disability remains medically characterized as mild, which was the exact level noted at entrance to service.

The Board has considered the Veteran's assertion that the activities he performed during basic training aggravated his preexisting condition, ultimately contributing to his medical release from service.  However, an opinion as to whether his preexisting right great toe bunion increased in severity during service, or was perhaps a temporary flare-up, is a complex medical question for which lay testimony is not considered competent evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board acknowledges that activities such as running, low crawling, road marches and weapons training would logically cause discomfort to a bunion condition.  However, the issue of whether the condition worsened during the three months of service beyond any temporary flare-up is complex and requires a medical professional's opinion.  Thus, as the Veteran has not shown that he is qualified through education, training, or experience to offer an opinion of this type, his opinion is afforded less evidentiary value than the August 2015 opinion by a VA medical doctor.

Because an increase in severity is not shown to at least a state of equipoise, the presumption of aggravation is not invoked.  Even so, the August 2015 VA examiner clearly and persuasively explained the Veteran's treatment and severity level since 2007 is due the natural progress of the disease.  Moreover, to the extent this was an increase in severity, it occurred after service.

Accordingly, the evidence does not show that the Veteran's right great toe condition increased in severity during service.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for a right great toe bunion is not warranted, including based on the theory of service aggravation.


ORDER

Service connection for a bunion of the right great toe, to include aggravation of a preexisting condition, is denied.


REMAND

The Veteran seeks service connection for a psychiatric disorder, to include PTSD and depression.  Throughout the record the Veteran has contended service connection for PTSD based on in-service stressors.  He also has contended his current depression was caused or aggravated by his service-connected Raynaud's syndrome, claimed as frostbite of the hands.

The Veteran's psychiatric claim was remanded by the Board in February 2014 for additional development, including a VA examination.  The Veteran was afforded a July 2015 VA examination in which the examiner diagnosed him with generalized anxiety disorder.  She also indicated the Veteran had previously been diagnosed with depression.  She concluded the anxiety is less likely than not incurred in or caused by the claimed in-service injury, event or illness.  She stated the Veteran reported problems with anxiety and nervousness since childhood, while the earliest record of a mental disorder was in 2008, generalized anxiety disorder.  She noted there were no mental health treatment records from service.

An addendum opinion was obtained in January 2016 to determine if the Veteran's anxiety disorder was caused or aggravated by his service-connected Raynaud's syndrome.  The examiner indicated the Veteran's anxiety disorder was not caused by Raynaud's syndrome as she knows of no widely accepted body of literature indicating a physiological relationship between Raynaud's syndrome and generalized anxiety disorder.  Further, there is no evidence the Veteran's anxiety was aggravated beyond its normal progression by Raynaud's syndrome.  She noted the Veteran reported anxiety since childhood.  She stated a mental disorder may wax and wane in severity.  However, a permanent change in the Veteran's anxiety solely attributable to Raynaud's syndrome (and beyond what would be expected given his anxiety diagnosis) is not confirmed.  The examiner also noted other health problems which complicate the clinical picture, such as his shoulder, ears and sinuses.

While VA obtained two VA opinions related to the Veteran's anxiety condition, an examination and opinion is required related to his other psychiatric diagnoses of record, including PTSD and depression.  The Board notes a September 2011 VA treatment record indicated diagnoses of generalized anxiety disorder, along with depression and PTSD.  Further, a February 2016 VA record noted recurrent major depression and a March 2016 record indicated the Veteran reported feeling depressed as a result of his Raynaud's syndrome flare-up.

The Veteran's statements, as well as the medical evidence of file, support that the Veteran may have a diagnosis of PTSD related to an in-service stressor.  Further, the evidence supports the Veteran's diagnosed depression may have been caused or aggravated by his service-connected Raynaud's syndrome.  An examination and opinion is required to resolve these issues.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the psychiatric disorder claim.  The entire claims file should be reviewed by the examiner. 

The examiner is to conduct all indicated tests and identify all current psychiatric disorders, to include depression and whether the criteria for PTSD are met.

a) If the criteria for PTSD are met, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed PTSD is related to his active service.  

If PTSD is diagnosed, the examiner should identify the applicable underlying stressor(s), including the Veteran's report of a stressful experience during service witnessing someone almost get shot in basic training (see April 2016 statement in support of PTSD).

b) The examiner is also to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that depression was caused by, or was aggravated by, the Veteran's service-connected Raynaud's syndrome, claimed as frostbite of the hands.

Aggravation means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If the examiner determines that the depression was aggravated by Raynaud's syndrome, then the examiner must attempt to quantify the degree of aggravation.

The examiner should review the lay evidence of record.  A rationale for all opinions expressed should be provided.

2.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


